Citation Nr: 1328323	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a variously 
diagnosed psychiatric disability. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1988 to September 1998.  This matter is before the 
Board of Veterans' Appeals (Board) arising from May 2009 and 
June 2010 rating decisions of the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).  
In June 2011, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.

As will be discussed below the Veteran's claim was 
originally developed and adjudicated as a claim of service 
connection for an adjustment disorder with depression.  
Because the record shows additional psychiatric diagnoses, 
including posttraumatic stress disorder (PTSD) and social 
anxiety, and in light of the intervening United States Court 
of Appeals for Veterans Claims (Court) decision in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), it has been re-
characterized as stated on the preceding page. 

The issue of service connection for a variously diagnosed 
psychiatric disability (on de novo review) is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision denied the 
Veteran service connection for an adjustment disorder with 
depression, finding that there was no diagnosis of such 
disability.  

2.  Evidence received since the December 1999 rating shows 
diagnoses of acquired psychiatric disabilities; relates to 
the unestablished fact necessary to substantiate the claim 
of service connection for such disability; and raises a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for a variously diagnosed psychiatric 
disability may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants in full that portion of the claim that is 
being addressed, there is no reason to belabor the impact of 
the VCAA on the matter, as any notice or duty to assist 
omission is harmless.

Analysis

A December 1999 rating decision denied the Veteran's claim 
of service connection for an adjustment disorder with 
depression based on a finding that that depression was not 
shown (no current disability).  The Veteran did not appeal 
the decision (or submit new and material evidence in the 
year following) and it became final.  38 U.S.C.A. §  7105.  
As is noted above, the claim has since been re-characterized 
as one of service connection for a variously diagnosed 
psychiatric disability.  

[The Board notes that a rating decision dated July 25, 2003 
again denied the Veteran's claim of service connection for a 
psychiatric disability (to include an adjustment disorder 
with depression and PTSD) based on a finding that that 
depression was not shown and PTSD was not related to his 
service.  The Veteran did not appeal the decision; however, 
new and material evidence was submitted within one year of 
the decision.  Specifically, on July 28, 2003, VA received a 
treatment record which shows a diagnosis of PTSD and notes 
the Veteran's report of exposure to a traumatic event in 
service.  This evidence was not considered in the July 25, 
2003 rating decision.  Therefore, the July 2003 decision did 
not become final.  38 C.F.R. § 3.156(b).]

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §  7105.  However, 
a claim on which there is a final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108.

"New" evidence means existing evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. 
App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirement of new and material 
evidence raising a reasonable possibility of substantiating 
the claim is a low threshold.  Specifically, the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating 
a low threshold, and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 
The pertinent evidence of record at the time of the December 
1999 rating decision included the Veteran's service 
treatment records (STRs) (which show that he was seen in a 
service health clinic with Axis I diagnosis deferred in 
1995) and a December 1998 VA psychiatric evaluation report, 
which lists a diagnosis of adjustment disorder with 
depressed mood in service.  

The evidence received since the December 1999 rating 
decision includes a July 2003 VA treatment record and a 
report of a VA examination in December 2002 when the Veteran 
received a diagnosis of PTSD; VA Form 21-0781 Statement in 
Support of Claim for Service Connection for PTSD in which 
the Veteran lists alleged in-service stressors; and 
testimony at a June 2011 hearing when the Veteran and his 
representative indicated that there were VA treatment 
records (not associated with the file) which related his 
psychiatric disabilities to service.  

The Board finds that the evidence received since the 
December 1999 rating decision is new and material because it 
was not before agency decision-makers at that time, and 
directly addresses an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for a 
variously diagnosed psychiatric disability.  Specifically, 
in December 1999 the claim was denied because a psychiatric 
disorder was not shown.  Evidence received since December 
1999 shows that the Veteran has diagnoses of PTSD and social 
anxiety; and because, for the purposes of reopening the 
claim the Veteran's testimony is presumed credible, there is 
evidence that suggests his psychiatric disability is related 
to service.  This evidence directly addresses the basis for 
the previous denial; the low threshold articulated in Shade 
is met.  See Shade, 24 Vet. App. at 117-18.  Thus, the 
additional evidence received is both new and material, and 
warrants reopening of the claim.

De novo review of the claim is discussed in the remand 
below.  


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disability is granted.
REMAND

At the June 2011 hearing, the Veteran testified that he 
receives VA treatment for his psychiatric disability; 
however, records of all his alleged VA treatment are not 
associated with the claims file.  Complete VA treatment 
records are pertinent (and may be critical) evidence to the 
instant claim, are constructively of record, and must be 
secured.  38 C.F.R. § 3.159(c)(2).

The Veteran also testified that he receives private 
treatment for his psychiatric disability; he has not yet 
identified the private providers, and records of such 
treatment have not been sought.  Records of any psychiatric 
evaluation or treatment are pertinent (and may be critical) 
evidence.  VA must attempt to secure complete clinical 
records of any private treatment and evaluations from 
December 1999.  
38 C.F.R. § 3.159(c)(1).

At the Travel Board hearing in June 2011 the Veteran was 
formally notified of what was needed to substantiate his 
claim of service connection for PTSD.  Bryant v. Shinseki, 
23 Vet. App. 488 (2010).  Specifically, he was informed that 
he would need to show credible corroborating evidence of a 
stressor event in service (as combat is not shown or 
alleged).  The Veteran's testimony and his representative's 
arguments concede that his alleged stressors are not capable 
of corroboration.  Hence, the prospect of the Veteran 
prevailing in his claim of service connection for a 
psychiatric disability on the basis that he has PTSD related 
to a stressor event in service appears less promising than 
other theories of entitlement raised by the record.  A close 
review of the record discovered an avenue of development 
which needs to be pursued.  Specifically, STRs show that the 
Veteran was seen (and scheduled for follow-up at what 
appears to be a mental health/social service counseling 
clinic.  The report of this visit in the record does not 
contain much information, but does note the Veteran should 
return for a follow-up visit.  An Axis I diagnosis was 
deferred.  Given the diagnoses of a psychiatric disability 
other than PTSD in the record, development to ascertain 
whether he has a diagnosis of an acquired psychiatric 
disability that may be related to his service/complaints 
therein is necessary.  

The STRs in the record currently before the Board do not 
include a report of a service separation examination.  
Notably, the Veteran's service personnel records may contain 
information pertinent to his apparent mental health problems 
in service, and should be secured.  

The case is REMANDED for the following:

1.	The RO should arrange for exhaustive 
development to locate and secure for 
the record the Veteran's service 
separation examination report.  

The RO should also secure for the 
record complete copies of the Veteran's 
service personnel records. 

2.	The RO should ask the Veteran to 
identify all private providers of 
treatment and/or evaluation he has 
received for psychiatric disability 
since December 1999 and to provide the 
authorizations necessary for VA to 
obtain outstanding records of any such 
private evaluations and treatment.  The 
RO should secure for the record copies 
of the complete clinical records of all 
evaluations and treatment from the 
sources identified.  If any records 
sought are unavailable, the reason for 
their unavailability must be noted in 
the record.  If a private provider does 
not respond to the RO's request for 
identified records sought, the Veteran 
must be so notified, and reminded that 
ultimately it is his responsibility to 
ensure that private treatment records 
are received.

The RO should also secure for the 
record copies of the complete clinical 
records of all VA psychiatric treatment 
the Veteran has received since December 
1999 (to include treatment at the East 
Orange VA Medical Center and the James 
J. Howard Community Clinic in Brick, 
New Jersey).  

3.	When the development requested above is 
completed, the RO should then arrange 
for the Veteran to be examined by an 
appropriate psychologist or 
psychiatrist to determine whether he 
has an acquired psychiatric disability 
that is related to service/complaints 
therein.  The entire record (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record, and examination, and interview 
of the Veteran, the examiner should 
provide an opinion that responds to the 
following:

a.	Please identify (by medical 
diagnosis) each acquired 
psychiatric disability found.  

b.	Please identify the likely 
etiology for each psychiatric 
disability diagnosed; 
specifically, is it at least as 
likely as not (a 50% or greater 
probability) that such is related 
to the Veteran's service.  For any 
psychiatric disability that is 
determined to not be related to 
service, please identify the 
etiology considered more likely.

The examiner must explain the rationale 
for all opinions in detail, citing to 
supporting clinical data as 
appropriate. 

4.	The RO should then review the record 
and readjudicate the claim, to 
encompass all psychiatric diagnoses (in 
accordance with Clemons).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case, and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


